Title: To George Washington from Tobias Fernald, 4 June 1782
From: Fernald, Tobias,Greaton, John
To: Washington, George


                  
                     Sir,
                     New Boston, June 4. 1782.
                  
                  The officers of the third brigade and tenth regiment of the
                     Massachusetts line beg leave, as a part of the army, to express the great joy
                     and felicity we feel on the auspicious birth of the Dauphin of France. Permit
                     us to request of your excellency to address his excellency the minister of
                     France with our hearty congratulations upon this important event, and to
                     express for us in the warmest terms the very sincere attachment we have to the
                     alliance formed with that illustrious nation, whose minister he is, and of our
                     fixed determination, in common with our countrymen, to adhere to a compact so
                     reciprocally beneficial under every possible change of fortune. We have the
                     honor to be, With great respect, Your Excellency’s Most obedient servants
                  
                     Tobias Fernald Lt Colo. commandt
                     of 10th Massts Regt in behalf of the Officers
                     J. Greaton Coll Commdt
                     3d Massts Brigade, in behalf of the Officers
                     
                  
               